Title: To James Madison from Benson & Co. Cropper, 17 September 1808
From: Cropper, Benson & Co.
To: Madison, James



Respected Friend
Liverpool, 17th of 9th Month, 1808.

THE increasing scarcity of Cotton, together with the very little expectation of the early removal of the embargo, has caused a very rapid advance on that article.  New Uplands have been sold as high as 3s. per lb.; but these purchases are chiefly on speculation, as there has yet been no advance on the Manufactured article to warrant such prices.  Old Uplands 2s. 7d. a 2s. 9d.; New Orleans 3s. a 3s 1 d.; Sea Islands 3s. a 4s. per lb., and higher prices asked for the fine qualities.  Tobaccos are also advancing: such as are good and fit for the home trade, will bring 12 1/2 d. a 13 1/2 d per lb.
In consequence of considerable injury sustained by the crops of Wheat in different parts of the country, it has been advancing for some time past, and fine American has been sold at 14s. per 70lbs.
We have little alteration to notice in other articles.
By the London papers of this day, it appears that Government have received advices of the surrender of the French forces and Russian fleet in Lisbon to the British Army.  Notwithstanding the gratifying intelligence we have been for some time receiving with respect to the successful progress of the Patriots, we fear there are yet great exertions and sacrifices to be made by Spain before her independence is completely established, as the French forces in various parts of the Continent are all in motion towards that kingdom; and the hopes some time since entertained, that the success of the Spaniards would induce the other European Powers to seize the favourable opportunity of throwing off their dependence on France, have not been realized.  We are, respectfully, assured Friends,

CROPPER, BENSON, & Co.

